DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the Request for Continued Examination filed 2/7/2022. Claims 1 and 3-15 are currently pending. Claims 1, 3, 5, 7, 8 and 14 have been amended. Claim 2 has been previously canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Drawings
The drawings were received on 2/7/2022. These drawings are acceptable.


Claim Objections
Claim 8 is objected to because of the following informality: lines 14-15 read “the forming unit is aligned downwards an ejection direction” when they should read “the forming unit is aligned downwards in an ejection direction” and lines 16-17 read “is lowered relative” when they should read “is lower relative.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
	Regarding claim 8, the limitation “the forming unit in a loading position” in lines 15-16 comprises new matter not previously disclosed by applicant in the specification as originally filed. Claim 8 recites in lines 13-14 “a working position” and “a load position.” The “loading position” in line 16 is a recitation of a third position of the forming unit, however, the specification as originally filed only discloses two positions of the forming unit. Therefore, it cannot be concluded that the inventor has possession of the claimed invention at the time the application was filed. Claims 9-14 are rejected based on their dependency from claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 14, the limitation “a preloading force causes a weigth release that includes releasing at least 25% of the weight force of the forming unit” is vague and indefinite 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demers (US 2005/0181924 A1).
	Regarding claim 1, Demers discloses an apparatus (35 – Fig. 1) for the provision of packaging material (34 – Fig. 1), comprising: a forming unit (the assembly of 134 and 160 – Fig. 7) configured for producing a packaging material from a Leporello paper strip stack (para. 0007, lines 1-5) and configured for ejecting the packaging material (see Fig. 1), wherein the forming unit further comprises: two feed rollers (134 – Fig. 7) opposing each other for driving the paper strip (para. 0067); a motor (140 – Fig. 7) for operating the feed rollers (para. 0068, lines 5-7); and an outlet opening (at 56 – Fig. 7) for the packaging material at its front side, wherein the forming unit is pivotable backwards from a working position (the position depicted in Fig. 4) to a loading position (the configuration depicted by dashed lines in Fig. 3 at the height depicted in Fig. 5); an initialization switch (the foot pedal, para. 0079, line 2) configured for activation of the motor of the feed rollers (para. 0079, lines 1-6), wherein the initialization switch is disposed at the forming unit (being near the apparatus is interpreted to be “at” the forming unit) and is accessible at its rear side in the loading position (it is clear from the context of para. 0079 that the pedal is near the apparatus, since it is near the apparatus it is interpreted to be accessible at its rear side); a preforming station (116 – Fig. 7) being positioned upstream from the feed rollers along a paper feed direction for transverse compression of the paper strip (see Fig. 7); a guiding unit (110 – Fig. 7) positioned upstream from the preforming station in the paper feed direction for aligning the paper strip for the preforming station (para. 0059); and a frame (40 – Fig. 1), on which the forming unit is pivotably supported between the working position and the loading position (see Fig. 3), wherein in the working position, the forming unit is aligned downwards in an ejection direction (see Fig. 4) for ejecting the packaging material and wherein the forming unit in the loading position is lower relative to the working position (compare Figs. 4 and 5), wherein the motor is configured to be activated in the loading position (the motor is capable of being activated at any time, therefore it is capable of being activated in the loading position).

	Claim 3, the forming unit (the assembly of 134 and 160 – Fig. 7) is configured to operate the motor (140 – Fig. 7) during normal operation with a load of at least 60% of the full load, on activation of the motor in the loading position by the initialization switch (para. 0079, lines 1-6; note the motor is operated by a foot pedal, since the foot pedal can be fully depressed when the forming unit is in the loading position, the motor is capable of operating at 100% of the full load on activation of the motor in the loading position by the initialization switch).

	Claim 4, in the loading position (the configuration depicted by dashed lines in Fig. 3 at the height depicted in Fig. 5), a manual introduction access (the inlet at 116 – Fig. 7 is interpreted a manual introduction access) is provided for introducing the paper strip into the feed rollers.

	Claim 7, in the working position (the position depicted in Fig. 4), the forming unit (the assembly of 134 and 160 – Fig. 7) is aligned downwards in the ejection direction for ejecting the packaging material, further wherein the forming unit in the loading position (the configuration depicted by dashed lines in Fig. 3 at the height depicted in Fig. 5) is lower relative to the working position (see Figs. 4 and 5), and in the loading position, a preload force is acting against a weight force of the forming unit (the reaction force from the pin at 72 – Fig. 3 is interpreted as the preload force).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Demers (US 2005/0181924 A1) in view of Applicant Admitted Prior Art. Note that Official Notice was taken in the Office Action dated 6/16/2021. Since the Official Notice was not challenged in the response dated 9/16/2021, the subject matter of the Official Notice has become applicant admitted prior art.
	Regarding claims 5 and 6, Demers discloses essentially all of the elements of the claimed invention in claim 1.
	However, Demers does not disclose a securing switch.
	In this case, as admitted by applicant, it is old and well known in the art to provide a securing switch having a release state for an activation of the motor by an initialization switch, and having a securing state which prevents the activation of the motor in the loading position, wherein the securing switch can adopt the release state in a closed position of a tool-free removable safety cover for covering the feed unit. One of ordinary skill in the art, being aware of such a securing switch would have recognized that it improves the safety of an apparatus.
.

Claims 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Demers (US 2005/0181924 A1) in view of Kooima (US 6102645).
	Claim 8, an apparatus (35 – Fig. 1) for provision of packaging material (34 – Fig. 1), the apparatus comprising: a forming unit (the assembly of 134 and 160 – Fig. 7) for producing a packaging material from a paper strip (para. 0007, lines 1-5) and for ejecting the packaging material (see Fig. 1), the forming unit comprising: a feed unit (the assembly of both 134 – Fig. 7) for drawing the paper strip (para. 0067); a Leporello stack paper supply strip (46 – Fig. 1); two feed rollers (134 – Fig. 7) opposing each other for driving the paper strip (para. 0067); and a motor (140 – Fig. 7) for operating the feed rollers (para. 0068, lines 5-7); a provision (116 – Fig. 7) being positioned upstream from the feed unit (the assembly of both 134 – Fig. 7) in a paper feed direction for transverse compression of the paper strip (see Fig. 7); a guiding unit (110 – Fig. 7) being positioned upstream from a preforming station (116 – Fig. 7) in a paper feed direction for adjusting the paper strip for the preforming station (para. 0059); and a frame (40 – Fig. 1), on which the forming unit is pivotably supported between a working position (the position depicted in Fig. 4) and a load position (the configuration depicted by dashed lines in Fig. 3 at the height depicted in Fig. 4), wherein when in the working position, the forming unit is aligned downwards in an ejection direction (see Fig. 4) for ejecting the packaging material, further wherein the forming unit in a loading position (the configuration depicted by dashed lines in Fig. 3 at the height depicted in Fig. 5) is lower relative to the working position (compare Figs. 4 and 5).
	However, Demers does not expressly disclose that when the forming unit is in the loading position, a preload force acting against the weight a weight force of the forming unit and is acting against a pivoting motion of the forming unit.
	Kooima teaches a unit (32 – Fig. 13) pivotably supported between a working position (the storage position, col. 4, lines 26-31) and a loading position (the loading position, col. 4, lines 26-31), and when in the loading position, a preload force is acting against a weight force of the forming unit and is acting against a pivoting motion of the forming unit (col. 6, line 42 – col. 7, line 5).
	Since both Demers and Kooima teach a unit pivotably supported between a working position and a loading position, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the forming unit of Demers such that, when in the loading position, a preload force is acting against a weight force of the forming unit and is acting against a pivoting motion of the forming unit as suggested by Kooima. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that the forming unit is properly returned to the working position, thereby increasing the reliability of the forming unit.

Demers, as modified by Kooima, further teaches:
	Claim 13, the paper strip supply (46 – Fig. 1, Demers) includes the Leporello stack arranged between two feet of the frame (see Fig. 1, when 30 – Fig. 1 is rotated 180 degrees and lowered to its lowest position, the stack is arranged between the two feet of 76, Demers).

	Claim 15, the preloading force acts in at least one pivoting range starting from the loading position and being larger than 10 degrees (col. 6, line 42 – col. 7, line 5; the preloading force acts in the entire pivoting range, Kooima).

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.
	Regarding claim 1, applicant argues that Demers does not disclose “an initialization switch configured for activation of the motor of the feed rollers, wherein the initialization switch is disposed at the forming unit and is accessible at its rear side in the loading position” since the foot pedal of Demers is not arranged at the forming unit but is positioned next to it.
	In response, it is noted that the preposition “at” simply requires proximity. Since the foot pedal of Demers is located in proximity to the forming unit, the foot pedal is interpreted as an initialization switch located at the forming unit.

Applicant’s arguments with respect to claim 8 have been considered but are moot because the arguments do not pertain to the new ground of rejection presented in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/16/2022